Citation Nr: 0734393	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  98-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating greater 
than 10 percent for dermatitis.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The case returns to the Board following remands to the RO in 
February 2000 and November 2006.


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having PTSD.  

2.  The evidence does not support a finding that the veteran 
engaged in combat with the enemy during active duty in 
Vietnam.  

3.  There is no verified in-service stressor of record.  

4.  Current VA dermatology examination is negative for any 
ulcerations, exfoliations, itching, crusting lesions, or 
disfigurement, and the skin disability is described as 
episodic or intermittent, with evidence or allegation of 
systemic treatment or therapy.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active duty 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for a disability rating greater than 10 
percent for dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7806 (2007); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans); Gaines v. West, 11 
Vet. App. 353 (1998) (Board must make a specific finding as 
to whether the veteran engaged in combat).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, VA medical records reflect a diagnosis of PTSD 
related to incidents in Vietnam as described by the veteran.  
Thus, the first two requirements for a PTSD claim are met.  
The sole remaining issue, therefore, is whether there is 
credible supporting evidence that his claimed in-service 
stressors occurred.

The veteran's service records reflect service in Vietnam from 
December 1970 to October 1971.  Service personnel records 
note participation as a member of the 127th Military Police 
Company of the 93rd Military Police Battalion.  His primary 
occupational specialty was listed as supply clerk as of 
December 1970 and as senior military policeman as of February 
1971.  Awards consist of the National Defense Service Medal, 
Vietnam Campaign Medical, and Vietnam Service Medal.  Service 
medical records are negative for findings or reported history 
of wounds, psychiatric problems, or other complaints 
potentially related to trauma.   

The veteran alleges several in-service stressors.  While 
training soldiers on the V-100 series Cadillac Gage Commando 
armored personnel carriers, he alleges that he 


engaged in combat with the enemy at the behest of a unit in 
need of support in Cambodia.  He further alleges his convoy 
came under enemy fire near the mountains of Long Xuyen.  The 
veteran claims that when the truck immediately in front of 
his armored personnel carrier stopped moving, he used his 
vehicle to push it over the side of the cliff, not knowing if 
passengers were still inside, in order to continue the 
convoy's forward progress.  The veteran also alleges that he 
witnessed a member of his unit commit suicide inside their 
barracks near Qui Nhon in the summer of 1971 by shooting 
himself in the head with an M-16 rifle.  Finally, the veteran 
alleges that he witnessed a Vietnamese prisoner pushed from 
an airborne helicopter.  The only alleged stressor for which 
the veteran provided a date was the suicide incident.  The 
veteran was unable to provide the names of any fellow 
servicemen who would have personal knowledge of any of the 
aforementioned stressors.  

In an attempt to verify the veteran's alleged suicide 
incident, the RO sent a request to the National Personnel 
Records Center (NPRC).  In August 1999, the RO received a 
response from the NPRC indicating that the alleged stressor 
could not be verified.  The other alleged stressors lack the 
specific names and dates needed for further development and 
verification.  

The initial issue the Board must address is whether the 
veteran engaged in combat with the enemy.  See Gaines v. 
West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  If so, 
lay evidence of a combat-related stressor is sufficient to 
establish its occurrence if consistent with combat 
experiences.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and 
(f).  If not, or if the stressor is not related to combat, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  Cohen, 
10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  However, after-the-fact medical nexus evidence 
cannot also be the sole evidence of the occurrence of the 
claimed stressor.  Cohen, 10 Vet. App. at 145; Moreau, 9 Vet. 
App. at 396.  Here, with respect to whether the veteran 
engaged in combat with the enemy, the Board notes that 
service records are negative for combat awards or citations, 
wounds or injuries, or other indicia of combat.

Similarly, there is no credible supporting evidence that any 
of the alleged in-service stressors actually occurred.  
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  
Again, there is no service record suggesting participation in 
combat.  In addition, there is no lay evidence from fellow 
servicemen or other persons relating any combat-related 
activity the veteran performed in service. 

In fact, there are only two types of evidence suggesting that 
the veteran engaged in combat with the enemy in Vietnam or 
that any of his alleged in-service stressors actually 
occurred: the veteran's own statements and post-service 
medical evidence.  However, the medical evidence relating the 
PTSD to in-service trauma cannot serve as the supporting 
evidence showing that the trauma actually occurred.  Cohen, 
10 Vet. App. at 145; Moreau, 9 Vet. App. at 396.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229 (1993) (a medical opinion 
that relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran).  By similar 
reasoning, that medical evidence cannot also serve as the 
sole basis for finding that the veteran engaged in combat.  
Moreover, it is patently obvious that the veteran's 
statements cannot serve as credible corroboration of his own 
allegations as to in-service stressors or combat status.     

Accordingly, after careful review of the evidence of record, 
the Board finds that the veteran did not engage in combat 
with the enemy during active service in Vietnam.  Moreover, 
the Board finds no credible evidence supporting the 
occurrence of the veteran's alleged in-service stressors.  
There is no approximate balance of evidence for and against 
the veteran on either issue.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 


U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  If a 
veteran has an unlisted disability, it will be rated under a 
disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability, currently rated as 10 percent 
disabling, is evaluated as a skin disorder.  38 C.F.R. § 
4.118.  During the pendency of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes during the 
course of a claim or appeal, the version most favorable to 
the veteran will apply, as permitted by any stated effective 
dates of the applicable regulations.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  In this case, prior to August 30, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

The Board notes that, in its previous rating decisions and 
statements of the case, the RO considered the old and new 
versions of the regulations in determining that no increase 
was warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. App. 
at 392-94.  

Under the previous version of the regulations, dermatitis is 
rated by analogy to Diagnostic Code (Code) 7817, dermatitis 
exfoliativa.  Notes to 38 C.F.R. § 4.118 indicate that 
diagnostic codes including Code 7817 are rated as eczema, 
Code 7806.  Under Code 7806, a 10 percent rating is assigned 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is in order for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118 (2002).  

Under the amended rating criteria, Code 7806 evaluates 
disability for dermatitis or eczema.  A 10 percent evaluation 
is in order when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118 (2007).     

In this case, the Board finds that the overall disability 
picture does not more nearly approximate the criteria for a 
rating greater than 10 percent under either version of the 
rating schedule.  38 C.F.R. § 4.7.  The veteran's most recent 
VA dermatology examination was conducted in November 2004.  
At that time, he declined a general examination of the skin 
because there were currently no ulcerations, exfoliations, 
itching, crusting lesions, or disfigurement.  Rather, the 
veteran reported that he believed he was experiencing fevers 
and weight loss as systemic manifestations of the skin 
condition.  The examining physician diagnosed him with 
urticaria.  

Similarly, in a previous VA dermatology examination, dated 
April 1998, the examining physician found the entire 
cutaneous surface to be free of any pathology and noted no 
skin eruptions.  

At his May 2007 Travel Board hearing, the veteran testified 
that his entire body intermittently breaks out into a rash 
that lasts 2 to 3 hours, his most recent outbreak occurring 
approximately two years prior to the hearing.  There is no 
evidence or allegation of systemic treatment or therapy.  
Therefore, the Board finds that, under either version of the 
rating criteria, the preponderance of the evidence is against 
a disability rating greater than 10 percent for dermatitis.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
June 2004, as well as in the July 2005 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the July 2005 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the July 1998 rating decision, see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), he 
was provided with such notice by letter dated June 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements 


include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
specific notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, the Board finds that the 
veteran was provided with general notice of the necessary 
evidence in his previous rating decisions and supplemental 
statement of the case, as well as by letter dated June 2004.  
The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
as well as several VA examinations.  See 38 U.S.C.A. § 
5103A(d).  In addition, the veteran provided additional 
records as well as lay evidence in the form of his own 
written statements and testimony at his November 1998 
Decision Review Officer hearing and May 2007 Travel Board 
hearing.  As there is no indication of further outstanding 
evidence which the VA has been authorized to obtain, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for PTSD is denied.

A disability rating greater than 10 percent for dermatitis is 
denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


